By the Court.

Warner, J.
delivering the opinion.
[1.] The only question made by the record in this case, for our adjudication, is the construction which shall be given to the word “healthy,” contained in the bill of sale made by the defendant in the Court below. The defendant warrants the negroes to be slaves, and to be “ healthy.” Does the warranty that the negroes are “healthy,” extend to soundness of mind? We think not, when taken in the common acceptation of the term. The term “ healthy” properly applies to the sound condition of the body, and not to the mind. We do not say a person has a healthy mind, when we wish to convey the idea of a sound intellect, nor do we say a person has an unhealthy mind, when we wish to convey the idea of a weak intellect. A general .warranty of soundness, would, in our opinion, extend both to the body and mind of the slave, because the term sound is more comprehensive than the term healthy — hence we say, sound in body and mind, sound-minded man, good sound sense, &c.
The usual term “ sound,” being omitted in this bill of sale, and *207the term “ healthy” only inserted, we think it may fairly he presumed that it was the intention of the contracting parties, that the warranty should only extend to the body of the slave, and not to her mind. No decided case, directly in point, has been cited at the bar, nor have we been able to find any. For the reasons already given, let the judgment of the Court below be reversed, and a new trial granted.